        Case 1:20-cv-09184-LTS-SLC Document 14 Filed 03/25/21 Page 1 of 1
                                  Timothy J. Straub                                              Dentons US LLP 1221
                                  Managing Associate                                            Avenue of the Americas
                                                                                              New York, NY 10020-1089
                                  timothy.straub@dentons.com                                             United States
                                  D +1 212 768 6821
                                                                                   The requested stay of all case
                                                                               •• Salans FMC SNR Denton McKenna Long
                                                                                   deadlines until May 7, 2021 is
                                                                                                          dentons.com

                                                                                   GRANTED. By that date, if no
                                                                                   stipulation of dismissal has been
                                                                                   filed, the parties are directed to file
                                                                                   a status letter on the docket.
March 24, 2021

VIA ECF                                                                            The Clerk of Court is directed to
                                                                                   close ECF No. 13.
The Honorable Sarah L Cave
United States Magistrate Judge
Southern District of New York                                                      SO ORDERED                    3/25/2021
500 Pearl Street
New York, New York 10007


Re:    Graciano v. Mayorga Organics, LLC: Case No. 1:20-cv-09184-LTS-SLC

Dear Judge Cave:

We represent defendant Mayorga Organics, LLC (“Defendant”) in the above-referenced matter. Together
with counsel for plaintiff, we jointly and respectfully move this Court to stay all case deadlines in this
action for forty five (45) days, from March 24, 2021 to May 7, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.


                                                       /s/ Timothy J. Straub
                                                       Timothy J. Straub



cc:    All counsel of record (by ECF)
